DETAILED ACTION
This is in response to applicant’s amendment/response filed on 04/20/2022, which has been entered and made of record. Claim(s) 21, 25, 28, 32, 35, 39 have been amended. Claim(s) 22, 29, 36 is canceled. Claim(s) 21, 23-28, 30-35, 37-41 are pending in the application.  The rejections under 35 USC § 112 to have been withdrawn in view of the amendment.

Terminal Disclaimer
The terminal disclaimer filed on 04/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10607392 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
However, the terminal disclaimer required for the Patent US 10922869 has NOT been received, thus the double patenting rejection below is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21, 23-28, 30-35, 37-41 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-19 of patent US 10922869. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim(s) is/are an obvious variation of the patented claims, or entirely covered by the patented claims. For example, claim 21 of the instant application discloses An apparatus comprising a processor comprising a plurality of processor resources, the processor to perform a series of steps. These limitations are all disclosed by the claim 2 of the patent US 10922869. Therefore, claim 21 of the instant application is covered by the claim 2 of the patent US 10922869, and is/are not patently distinct from the mentioned patent claim.  
The following table illustrates a comparative mapping between the limitations of claim 21 of the instant application and the mapping claim 2 of patent US 10922869. 
Claim 21 of the Instant Application 17/173892
Claim 2 of the Patent 10922869
An apparatus comprising: a processor comprising a plurality of processor resources, the processor to:
1. A general-purpose graphics processing device comprising: a plurality of graphics processing cores to execute graphics processing instructions; a memory communicatively coupled to at least one of the plurality of graphics processing cores; and a processor to:
create a scatter gather list in a computer-readable memory communicatively coupled to the processor; collect a plurality of operating statistics for the plurality processing resources using the scatter gather list;
create a scatter gather list in the memory; collect a plurality of operating statistics for the plurality processing cores using the scatter gather list;
create, in the computer-readable memory, a descriptor list comprising register addresses corresponding to one or more registers of the plurality of processing resources;
create, in the memory, a descriptor list comprising register addresses corresponding to one or more registers of the plurality of graphics processing cores;
wherein the descriptor list comprises a plurality of 32 bit entries comprising a register address, a slice ID, a subslice ID, a single read or a multicast read, and an operation to be performed on data returned from a multicast read;
wherein the descriptor list comprises a plurality of 32 bit entries comprising a register address, a slice ID, a subslice ID, a single read or a multicast read, and an operation to be performed on data returned from a multicast read.
allocate a space in the computer-readable memory for outputs from the one or more registers; 
allocate a space in the memory for outputs from the one or more registers; program a scatter gather source attributes register to point to the descriptor list;
program a scatter gather source attributes register to point to the descriptor list;
program a scatter gather source attributes register to point to the descriptor list;
program a scatter gather description configuration register with a poll period, a number of iterations, and an interrupt enable/disable.
program a scatter gather description configuration register with a poll period, a number of iterations, and an interrupt enable/disable; 

initiate a series of register read requests to obtain contents of the one or more registers for the register addresses in the descriptor list; and write the contents of the one or more registers for the register addresses in the descriptor list to the space allocated in the memory.

The following is a complete listing of the correspondence between the claim of the instant application and the patents:
Claims of the Instant Application 17/173892
21
23
24
25
26
27
28
30
31
32
33
34
35
37
38
39
40
41
Claims of the Patent 10922869
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19


Allowable Subject Matter
Claims 21, 23-28, 30-35, 37-41 would be allowable if the rejections under double patenting in the above office action are overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        5/3/2022